           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA                :

vs.                                     : CRIMINAL NO.: 18-00052-KD-B

JAMES T. GATES                          :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 31) and without any objection having been filed by the

parties, the Defendant’s plea of guilty to Count One of the Indictment is now

accepted and the Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for December 14, 2018 at 1:00

p.m. in Courtroom 4B, United States Courthouse, 155 St. Joseph St., Mobile,

Alabama 36602.

      DONE and ORDERED this the 5th day of October 2018.


                                 s/ Kristi K. DuBose
                                 KRISTI K. DUBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
